Exhibit 10.3
WAIVER
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS WAIVER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Waiver”) is
made and entered into effective as of November 3, 2010 (the “Effective Date”),
by and among (a) GLOBAL INDUSTRIES, LTD., a Louisiana corporation (the
“Parent”), GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de
responsabilidad limitada de capital variable (the “Mexican Borrower”), and
GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana limited liability company,
in its capacity as general partner of GLOBAL INDUSTRIES INTERNATIONAL, L.P., a
Cayman Islands exempted limited partnership (the “Cayman Borrower” and together
with the Parent and the Mexican Borrower, each a “Borrower” and collectively,
the “Borrowers”), (b) the financial institutions parties hereto which are
Lenders party to the Credit Agreement (as defined below); and (c) CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as Calyon New York
Branch), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
PRELIMINARY STATEMENTS
     A. The Parent, the Mexican Borrower, the Cayman Borrower, the
Administrative Agent and the lenders signatory thereto (the “Lenders”) are
parties to that certain Third Amended and Restated Credit Agreement dated as of
June 30, 2006 as amended by Amendment No. 1 thereto dated as of October 6, 2006,
Amendment No. 2 thereto dated as of July 26, 2007, Amendment No. 3 thereto dated
as of October 18, 2007, Amendment No. 4 and Waiver thereto dated as of
November 7, 2008, Amendment No. 5 thereto dated as of February 25, 2009, and
Amendment No. 6 thereto dated as of June 16, 2010 (as so amended, the “Credit
Agreement”).
     B. The Borrowers have failed to comply with Section 6.15 (Minimum Fixed
Charge Coverage Ratio) and Section 6.16 (Minimum Consolidated EBITDA) for the
fiscal quarter ending September 30, 2010 (the “Waiver Defaults”).
     C. The parties hereto wish to enter into this Waiver to provide for a
waiver of the Waiver Defaults as set forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Waiver are defined in the Credit
Agreement, unless otherwise stated.

 



--------------------------------------------------------------------------------



 



ARTICLE II
WAIVER
     The Borrowers hereby acknowledge the existence of the Waiver Defaults. The
Administrative Agent and the Lenders hereby agree, subject to the terms and
conditions of this Waiver, to waive the Waiver Defaults. The waiver by the
Administrative Agent and the Lenders described in this Article II is contingent
upon the satisfaction of the conditions precedent set forth below and is limited
to the Waiver Defaults. Such waiver is limited to the extent described herein
and shall not be construed to be a consent to or a permanent waiver of
Section 6.15 or Section 6.16 of the Credit Agreement or any other terms,
provisions, covenants, warranties or agreements contained in the Credit
Agreement or in any of the other Credit Documents. The Administrative Agent and
the Lenders reserve the right to exercise any rights and remedies available to
them in connection with any other present or future Defaults or Events of
Default with respect to the Credit Agreement or any other provision of any
Credit Document. The description herein of the Waiver Defaults is based upon the
information available to the Administrative Agent and the Lenders on the date
hereof and shall not be deemed to exclude the existence of any other Events of
Default. The failure of the Lenders to give notice to the Borrowers or the
Guarantors of any such other Events of Default is not intended to be nor shall
be a waiver thereof.
ARTICLE III
CONDITIONS PRECEDENT
     3.01 Conditions to Effectiveness. This Waiver shall become effective as of
the Effective Date upon the satisfaction of the following conditions precedent.
     (a) Documentation. The Administrative Agent shall have received the
following, each dated on or before the Effective Date, in form and substance
satisfactory to the Administrative Agent:
     (i) this Waiver duly executed by the Borrowers, the Administrative Agent
and the Majority Lenders; and
     (ii) (A) the attached Acknowledgment and Reaffirmation of the US Guaranty
duly executed by each US Guarantor and (B) the attached Acknowledgment and
Reaffirmation of the Foreign Guaranty duly executed by each Foreign Guarantor.
     (b) Payment of Fees. The Borrowers shall have paid all costs and expenses
which have been invoiced and are payable pursuant to Section 11.04 of the Credit
Agreement.
ARTICLE IV
NO OTHER WAIVER
     Except as expressly provided in Article II, nothing contained herein shall
be construed as a waiver by the Administrative Agent or any Lender of any
covenant or provision of the Credit Agreement, the other Credit Documents, or of
any other contract or instrument between any

2



--------------------------------------------------------------------------------



 



Borrower and the Administrative Agent or any Lender, and the failure of the
Administrative Agent or any Lender at any time or times hereafter to require
strict performance by each Borrower of any provision thereof shall not waive,
affect or diminish any right of the Administrative Agent or any Lender to
thereafter demand strict compliance therewith. The Administrative Agent and each
Lender hereby reserves all rights granted under the Credit Agreement, the other
Credit Documents and any other contract or instrument between any of them.
ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES
     5.01 Ratifications. The terms and provisions set forth in this Waiver shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Credit Documents, and, except as expressly
modified and superseded by this Waiver, the terms and provisions of the Credit
Agreement and the other Credit Documents are ratified and confirmed and shall
continue in full force and effect. Each Borrower hereby agrees that all liens
and security interests securing payment of the Obligations under the Credit
Agreement are hereby collectively renewed, ratified and brought forward as
security for the payment and performance of the Obligations. Each Borrower, the
Administrative Agent and the Lenders agree that the Credit Agreement, as
modified hereby, and the other Credit Documents shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
     5.02 Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) the execution,
delivery and performance of this Waiver have been authorized by all requisite
corporate action on the part of such Borrower and will not violate the
applicable organization or governing documents of any Borrower; (b) after giving
effect to this Waiver, the representations and warranties contained in the
Credit Agreement, as modified hereby, and the other Credit Documents are true
and correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date; (c) after giving effect to
this Waiver, no Default or Event of Default under the Credit Agreement, as
modified hereby, has occurred and is continuing; (d) after giving effect to this
Waiver, each Borrower is in full compliance with all covenants and agreements
contained in the Credit Agreement, as modified hereby, and the other Credit
Documents; and (e) no Borrower has amended its applicable organizational or
governing documents since the date of the Credit Agreement.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the other Credit Documents,
including, without limitation, any document furnished in connection with this
Waiver, shall survive the execution and delivery of this Waiver, and no
investigation by the Administrative Agent or any Lender shall affect the
representations and warranties or the right of the Administrative Agent and
Lenders to rely upon them.

3



--------------------------------------------------------------------------------



 



     6.02 Reference to Credit Agreement. Each of the Credit Agreement and the
other Credit Documents, and any and all other agreements, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement, as modified hereby, are hereby
amended so that any reference in the Credit Agreement and such other Credit
Documents to the Credit Agreement shall mean a reference to the Credit Agreement
as modified hereby.
     6.03 Expenses of the Administrative Agent. Each Borrower agrees to pay on
demand all reasonable costs and expenses incurred by the Administrative Agent in
connection with any and all amendments, modifications, and supplements to the
Credit Documents, including, without limitation, the reasonable costs and fees
of the Administrative Agent’s legal counsel, and all costs and expenses incurred
by the Administrative Agent in connection with the enforcement or preservation
of any rights under the Credit Agreement, as modified hereby, or any other
Credit Documents, including, without, limitation, the costs and fees of the
Administrative Agent’s legal counsel.
     6.04 Severability. Any provision of this Waiver held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Waiver and the effect thereof shall be confined
to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Waiver is binding upon and shall inure to
the benefit of the Administrative Agent, the Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent.
     6.06 Counterparts. This Waiver may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Waiver may be executed by facsimile signature and all such signatures shall be
effective as originals.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent to or for any breach of or deviation from any covenant or
condition by any Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used herein are for
convenience only and shall not affect the interpretation of this Waiver.
     6.09 Applicable Law. THIS WAIVER SHALL BE DEEMED TO HAVE BEEN MADE AND TO
BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank. Signatures on following pages.]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Waiver as of
the date first above-written.

            PARENT:


GLOBAL INDUSTRIES, LTD.
      By:   /s/ C. Andrew Smith       Name:  C. Andrew Smith      Title:    CFO 
      MEXICAN BORROWER:

GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V
      By:   /s/ Russell Robicheaux       Name:  Russell Robicheaux     
Title:    CAO & General Counsel        CAYMAN BORROWER:

GLOBAL INDUSTRIES INTERNATIONAL, L.P.
      By:  Global Industries International, L.L.C., its general
partner            By:   /s/ C. Andrew Smith       Name:  C. Andrew Smith     
Title:    CFO     

Signature Page to Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK (formerly known as
Calyon New York Branch), as Administrative Agent, Issuing Bank, Swingline Bank
and as a Lender
      By:   /s/ Page Dillehunt       Name:  Page Dillehunt     
Title:    Managing Director            By:   /s/ Michael Willis      
Name:  Michael Willis      Title:    Managing Director   

Signature Page to Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



         

            LENDERS:

WHITNEY NATIONAL BANK
      By:   /s/ Mark S. McCullough       Name:  Mark S. McCullough     
Title:    Vice President     

Signature Page to Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Guillaume Deve       Name:  Guillaume Deve     
Title:    Managing Director            By:   /s/ Kevin O’Hara      Name:  Kevin
O’Hara      Title:    Director     

Signature Page to Waiver to
Third Amended and Restated Credit Agreement
Global Industries, Ltd.

         

 



--------------------------------------------------------------------------------



 



                                   

ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED US GUARANTY
Each of the undersigned (each a “US Guarantor” and collectively the “US
Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing Waiver
to Third Amended and Restated Credit Agreement dated as of November 3, 2010
among (a) GLOBAL INDUSTRIES, LTD., a Louisiana corporation, GLOBAL OFFSHORE
MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de responsabilidad limitada de
capital variable, and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana
limited liability company, in its capacity as general partner of GLOBAL
INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands exempted limited partnership,
(b) the financial institutions parties thereto; and (c) CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (formerly known as Calyon New York Branch), as
administrative agent (in such capacity, the “Administrative Agent”) and (ii)
reaffirms its obligations under the Second Amended and Restated US Guaranty
dated as of June 30, 2006 by the US Guarantors in favor of the Administrative
Agent for the benefit of the Beneficiaries (as defined therein).

            GLOBAL INDUSTRIES, LTD.
      By:   /s/ C. Andrew Smith       Name:  C. Andrew Smith      Title:    CFO 
      GIL HOLDINGS, L.L.C.
GLBL HOLDINGS, L.L.C.
GLOBAL DIVERS AND CONTRACTORS, L.L.C.
GLOBAL INDUSTRIES INTERNATIONAL, L.L.C.
GLOBAL INDUSTRIES OFFSHORE, L.L.C.
GLOBAL PIPELINES PLUS, L.L.C.
GLOBAL MOVIBLE OFFSHORE, L.L.C.
NORMAN OFFSHORE PIPELINES, L.L.C.
PIPELINES, L.L.C.
SUBTEC MIDDLE EAST LIMITED
      By:   /s/ C. Andrew Smith       Name:  C. Andrew Smith      Title:    CFO 
   

Acknowledgment and Reaffirmation of
Second Amended and Restated US Guaranty

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND REAFFIRMATION OF
SECOND AMENDED AND RESTATED FOREIGN GUARANTY
Each of the undersigned (each a “Foreign Guarantor” and collectively the
“Foreign Guarantors”) hereby (i) acknowledges receipt of a copy of the foregoing
Waiver to Third Amended and Restated Credit Agreement dated as of November 3,
2010 among (a) GLOBAL INDUSTRIES, LTD., a Louisiana corporation, GLOBAL OFFSHORE
MEXICO, S. DE R.L. DE C.V., a Mexican sociedad de responsabilidad limitada de
capital variable, and GLOBAL INDUSTRIES INTERNATIONAL, L.L.C., a Louisiana
limited liability company, in its capacity as general partner of GLOBAL
INDUSTRIES INTERNATIONAL, L.P., a Cayman Islands exempted limited partnership,
(b) the financial institutions parties thereto; and (c) CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (formerly known as Calyon New York Branch), as
administrative agent (in such capacity, the “Administrative Agent”) and (ii)
reaffirms its obligations under the Second Amended and Restated Foreign Guaranty
dated as of June 30, 2006 by the Foreign Guarantors in favor of the
Administrative Agent for the benefit of the Beneficiaries (as defined therein).

              GLOBAL INDUSTRIES INTERNATIONAL, L.P.
 
            By: Global Industries International, L.L.C., its general partner
 
       
 
  By:   /s/ C. Andrew Smith
 
       
 
  Name:   C. Andrew Smith
 
  Title:   CFO
 
            GLOBAL OFFSHORE MEXICO, S. DE R.L. DE C.V.
 
       
 
  By:   /s/ Russell Robicheaux
 
       
 
  Name:   Russell Robicheaux
 
  Title:   CAO & General Counsel
 
            GLOBAL INTERNATIONAL VESSELS, LTD.     GLOBAL OFFSHORE
INTERNATIONAL, LTD.
 
       
 
  By:   /s/ C. Andrew Smith
 
       
 
  Name:   C. Andrew Smith
 
  Title:   CFO

Acknowledgment and Reaffirmation of
Second Amended and Restated Foreign Guaranty





--------------------------------------------------------------------------------



 



            GLOBAL INDUSTRIES OFFSHORE NETHERLANDS, BV
      By:     /s/ C. Andrew Smith       Name:   C. Andrew Smith      Title:  
CFO              By:           Name:         Title:           GIL MAURITIUS
HOLDINGS, LTD.
      By:     /s/ C. Andrew Smith       Name:   C. Andrew Smith      Title:  
CFO        GLOBAL INDUSTRIES MEXICO HOLDINGS, S. DE R.L. DE C.V.
GLOBAL VESSELS MEXICO, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES OFFSHORE SERVICES, S. DE R.L. DE C.V.
GLOBAL INDUSTRIES SERVICES, S. DE R.L. DE C.V.
      By:     /s/ Russell Robicheaux       Name:   Russell Robicheaux     
Title:   CAO & General Counsel     

Acknowledgment and Reaffirmation of
Second Amended and Restated Foreign Guaranty

